Citation Nr: 1441338	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  13-09 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for otitis media, left ear.  

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine ("back disability"). 

3.  Entitlement to service connection for degenerative joint disease, left ankle ("ankle disability"). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military duty from November 1954 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision from the Department of Veterans Affair (VA) Regional Office (RO).  In August 2013, the Veteran withdrew his claims for a right knee and left knee disorders; thus, those issues are no longer before the Board and will not be adjudicated herein.  

In August 2013, the Veteran testified before a Decision Review officer at the RO.  A transcript of the hearing is included in the claims file.  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran does not have the disability of otitis media, left ear.  

2.  A back disability was not manifest during service, arthritis was not manifest within one year of service discharge, and a back disability is not causally or etiologically related to service.  

3.  An ankle disability was not manifest during service, arthritis was not manifest within one year of service discharge, and a back disability is not causally or etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection for an otitis media, left ear, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).  

2.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

3.  The criteria for entitlement to service connection for an ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Otitis Media 

The Veteran has asserted entitlement to service connection for otitis media, left ear.  Specifically, he claims that he suffered otitis media in service and it has continued ever sense.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal must be denied.  

The record reflects that the Veteran does not currently have a disability of otitis media, left ear.  The first element of service connection has not been met.  

The Veteran underwent a VA contract examination in October 2012.  The examiner stated that the Veteran does not have any current symptoms of otitis media.  The Veteran stated that he was not receiving current treatment for otitis media and was not currently taking medication for the condition.  Upon physical examination, the external ear was evaluated as normal and the ear canal was normal.  The Veteran denied any surgical treatment for any ear condition.  

A review of the Veteran's post service VA treatments notes show a diagnosis of suppurative otitis of the left ear in July 2001.  At this time, the Veteran told the examiner that he went swimming in the lake and as a result had drainage from the left ear.  The Veteran was prescribed Floxin and the problem seems to have resolved.  There is no other mention of any type of otitis of the left ear in the Veteran's post-service treatment records.  The problem from 2001 seems to have resolved.  

A review of the Veteran's service treatment records show that the Veteran was diagnosed with otitis media, left ear in July 1957.  The diagnosis was subacute and there are no further notations of treatment of this disability in service.  On a September 1957 Report of Medical History, completed at separation, the Veteran reported that he had ear, nose and throat trouble.  On a September 1957 Report of Medical Examination the Veteran was evaluated as clinically normal but there is notation that three months prior to the examination the Veteran had an ear infection that his ear was running sometimes.  

The Veteran testified before a Decision Review Officer at the RO in August 2013.  At the hearing he was asked if he felt that his ear was inflamed or feeling full as it did when he was in service and the Veteran responded "not as much."  The Veteran stated that he saw a doctor about this condition in the 1960's and 1970's, but he cannot remember the exact date.  There is no evidence currently of record that shows that the Veteran sought treatment for left ear condition prior to 2001.  

However, as noted at the outset, the Veteran has not been diagnosed with a current disability.  Even though, according the evidence of record, the Veteran did have otitis media in service and had one incident of otitis as a result of swimming in a lake, these incidents were acute, the Veteran's condition was not chronic and he currently does not have a current disability.  The Veteran's representative argued that even though he does not have a current disability the Veteran should still be eligible for service connection because he had otitis media in service.  However, this assumption is not correct.  The first element of service connection is the presence of a current disability.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  There is no lay or medical evidence of a diagnosis of otitis during the pendency of this claim and as such, no disability is present.  

The Board does not doubt the Veteran is sincere in his belief that he should be service connected for his previous diagnosis of otitis media, left ear.  However, without a current disability service connection cannot be granted.  As a preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability and Ankle Disability 

The Veteran asserts entitlement to service connection for a back disability.  Specifically, the Veteran states that he hurt his back in 1955 while stationed in Germany.  He states that while he was unloading some cans of gas he strained his back.  Also in 1955, while he was in service, he jumped off a truck and sprained his ankle.  Having carefully considered the evidence of record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims, and the appeals will be denied.  

The Veteran underwent a VA examination in September 2012 for both his back and ankle.  He was diagnosed with degenerative joint disease of the ankle and degenerative joint disease of the lumbar spine, with spondylolisthesis of the L5-S1.  As such, the Veteran has been diagnosed with a current disability and the first element of service connection has been met.  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and evidence of a nexus or relationship between the current disability and the in-service disease or injury.  

The Veteran's service records show that he was treated for a sprained left foot in July 1955.  X-rays taken at the time showed no evidence of a fracture.  He was told to put an elastic bandage on the foot and soak it in hot water.  The examiner stated that the Veteran could return to the line of duty.  There is a service treatment note from September 1955 stating the Veteran hurt his back three weeks prior.  He was diagnosed with a sprained back and was told to return to the line of duty.  There is evidence of an in-service occurrence of an injury.  

The final element is competent and credible evidence of a nexus between the current disorders and the injuries in 1951 or competent and credible evidence of continuity of symptoms.  The evidence for consideration are his service treatment records, the Veteran's lay statements and statements made at his August 2013 hearing, reports of VA examinations and post-service VA treatment notes.  

Since 1955, there are no further complaints of back or foot pain while in service and the Veteran went to infirmary with some regularity for various ailments during his time in service.  The Veteran was in service for approximately two more years.  A review of the Veteran's Report of Medical Examination from September 1957, which was given at separation, notes that the Veteran was evaluated as clinically normal.  There is a notation on this report that states the Veteran had mumps and whooping cough in childhood, there is notation regarding the Veteran's ear infections, and otitis suffered in service.  A review of the Veteran's Report of Medical History from September 1957 that was completed at separation and signed by the Veteran does not state that he had or ever had swollen or painful joints; arthritis or rheumatism; bone, joint or other deformity; or foot trouble.  As such, the second element of service connection has been met.  

A review of the Veteran's post service treatment notes show that in March 2002, the Veteran presented to the VA with complaints of stomach pain.  Upon evaluation, the Veteran's back and extremities were evaluated as normal with no spinal tenderness, no evidence of misalignment, asymmetry, defect or effusion.  There were no restrictions in range of motion and no evidence of contracture, joint laxity, subluxation, or dislocation.  The Veteran's first post-service complaints of back pain were made in July 2013.  Veteran presented at the VA with back pain.  There is no other evidence of complaints or treatment for back pain post-service.  In January 2009, the Veteran presented with knee pain in his left and right knees that sends shooting pains to his left ankle.  There are no other complaints or treatment of the Veteran's left ankle of record.  The Veteran's VA records date back to January 1995.  

There is such gap in the treatment records documenting complaints and treatment in service and the first post service diagnosis.  There are more than 55 years between the in-service incident and report of treatment or complaints post service.  This gap in evidence demonstrates that the Veteran's degenerative joint disease, a form of arthritis, of the ankle and back did not manifest to a compensable degree within one year of the Veteran's separation from active service.  As such, service connection pursuant to the presumption listed in 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307, 3.309 is not warranted. 

The Veteran was afforded VA contract examinations for his back and ankle in September 2012 to determine if his current disabilities were etiologically related to his in-service injuries.  The examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the claimed in-service injury because of the lack of evidence that his back sprain continued in service and post service and that there is no evidence of complaints or treatment until July 2012.  The examiner also opined that the Veteran's ankle disability was less likely than not incurred in or caused by the claimed in-service injury because there is no evidence that his left foot sprain, which the examiner considers a different body part than his current disability, continued past the original diagnosis in 1955.  

The Board does note that in Buchannan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) notes that the absence of contemporaneous medical evidence may go to the credibility and weight of the Veteran's lay testimony, the lack of such evidence does not, in and of itself, render the lay testimony incredible.  As such, even the though the examiner gave a negative etiology opinion based upon the lack of continuity of symptoms and evidence of treatment, the Board will evaluate the Veteran's lay statements to determine if his statements are credible to show continuity of his disabilities since service discharge.  

At the Veteran's hearing in August 2012.  He stated that he has had problems with his ankle and back since service and that his injuries in service were the only times he hurt his ankle and back.  He also stated that when he applied for a job post-service he was turned down for employment, because upon medical evaluation he was found unfit due to his back.  However, the Veteran has no evidence of this due to the passage of time.  The Veteran also states that he presented to the Muskogee VA when he first got out of service; however, records from this VA facility only date back to 1995 and there have been several searches completed by the RO in this respect.  The Veteran also states that his back has been hurting since service and he has just had to put up with it for the last 55 years.  The Veteran did a lot of manual labor after service, including carving doors and working for a construction company, and he occasionally had to wear a back brace that he bought himself.  The Veteran also stated that his ankle hurt since service, especially upon walking.  He stated that he saw a private doctor about his ankle but he cannot remember where or when or whom he saw.  

While the Veteran has asserted though lay testimony that his back and ankle have hurt or bothered him since service however, the Board finds his testimony to lack credibility as to continuity of symptoms.  First, upon separation, the Veteran filed a service claim for a dental disability in March 1958.  However, at this time, the Veteran did not include a claim regarding his ankle or back.  Silence here, when the Veteran is otherwise affirmatively seeking benefits, constitutes negative evidence.  Secondly, the Veteran submitted and signed a Report of Medical History in September 1957 and at this time, he made no indication of having or had foot or joint problems.  However, the Veteran did list his other ailments to include mumps, whooping cough, ear trouble, shortness of breath, and stomach or liver problems.  Third, there is no evidence of record that the for the two years following his incidents regarding his back and ankle, the Veteran complained or sought treatment for his injuries.  The Veteran was in service for approximately two years post injuries.  Finally, while VA outpatient treatment records attributable to the Veteran beginning in 1995 are of record, they contain no complaint regarding the Veteran's ankle or back until 2009.  These facts are probative evidence against the Veteran's claim and lead the Board to believe that both his back and ankle injuries, sustained in 1955, resolved in service.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  As such, the Board does not doubt that the Veteran is sincere in his belief that his claimed disabilities are related to his service.  However, it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  As such, the Board finds that the probative weight of the evidence is against a showing of continuity of symptoms for a back and ankle disability since service, and as such has been unable to find a basis upon which to grant service connection.

In addition, because the Board finds the Veteran's more recent statements regarding the onset of his back and ankle disorders to be not credible, the VA examiner's reliance on this lack of symptomatology in providing an opinion does not render the opinion inadequate.  The examiner provided this opinion on a factual basis that the Board, likewise, finds credible.

The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a back disability and an ankle disability is denied.  


Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through a notice letter dated August 2012 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim on a direct basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided VA examinations in September 2012 that are adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a March 2014 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for otitis media, left ear is denied.  

Entitlement to service connection for a back disability is denied.  

Entitlement to service connection for left ankle disability is denied. 


____________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


